OFFICE   OF THE   AlTORNEY      GENERAL   OF TEXAS

                                AUSTIN




                                                              .
                                                                  :


Honorable W. T. Ralr
Assistant   County   Attoraey
Winkler'County
Kermit,Texas

Dear   sir1




          Your requemt for
fully oonridored by thi8 de
QWI8t a8 fOllOil5:




            %.&~~kriff   is confronted with thl8 propoai-
       tian, both deputies on the $150.00 8Qlary baa re-
       signed unless!they oan be paid $200.00 per month
       eatvhand the clerk8 have also resigned unless they
       can be paid $150.00 per month each: There are no
       other persons that can be had to take their place8
       and the sheriff doeen*t have 68 muoh help with the
                                                                    972



Bmmrablo   W. T. Heir, page 2



     iOr   he nOU ha8 a8 he Ileed8. -nOe he ha8 ap-
                                              fOr BU-
     plied t0 the county COsmli88iOner'rCOlll't
     thority to raise ths 8alaries to the above mentlon-
     ed iigiWe8, pnd In turn the Commi8sloner8 have re-
     quested an oplnlnn a8 totilr authority ln author-
     lalng the 8alarle8 to be ral8ed, from the County
     AttOrILOy'8OffiOO.
           “Vlndor   Artlole   3902,   Vernon’s   Statutes   Aot.
     1939, we find the folloulng:
          "(I) In eountler havi     a population of
     twenty five thoruand (25,OOO
                                7 Or le88 inhabitants,
     fW8t l88iitWLt or 0hi.f'deputy not t0 exceed
     Ei&tOeII HtIUdred ($18OO.OO) Doll-8 pel'UIXiuIsLj
     Other a88i8tant deputler Ol'CleZ'k8not t0 exceed
     Fifteen Hundred (@500.00) Dollar8 per annum eaoh.'
           *There irrno doubt but that Wlnklor County
     mm8   immediately within the purview of the above
     quoted 8tatute and the raid bIiuIi88iOner8~ h&8 been
     rdvl8ed by the under8igned that 8uoh salaries can
     not be ral8ed f?om what they are nowi that if they
     8hOtitd take the COW by the horns and raise the80
     *alaPie that they would jeopardize their OWP in-
     tarart, violate the law and become liable on their
     bond8 8hould the matter be litigated, and turther
     advlred that the law Is already bei    violated by
     zizq    two deputierron a salary of T
                                         4 50.00 per month
          .
          "The Commlrsioners~after being advlwd              a8
     above rtated, ark the further QuestiOn.
          **Can Wnkler County pay in addition to Statu-
     tory s8larle8 the with-holding tax or the 202 pay-
     a8-you-go tax and not thereby violate the law'
     "whioh in 8UbetmCe would mean to evade the law and
     pay from ten to tw~entydollars more salary per month
     than la now being paid.
          "To this Question the under8igned has advised
     the Coa~nl88l&e~8'.
           **That it cu1 not legally be dons.*
Hamor8blo    lf.       f.       mlr,            P@m     3



              “And          for           the   third       or la8t quertlon   tho Can-
      .mlmiamrm                   furthorask.
           "If it were la@ to ralee 8darlo8, oould
      it be dons lfftbout fir8t obtalimg parmS88ion f’roa
      theW&. 6r Mm8 suohBoard.'
              ”                       a
                   .   .    .     .